Citation Nr: 1607440	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased initial evaluation for asthma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which granted service connection for asthma.  

In August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that proceeding has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board remanded this matter in October 2015.  All remand instructions have been properly followed.  Specifically, a new VA examination has been conducted and updated VA treatment records have been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

For the pendency of the appeal, the Veteran's asthma disability has been manifested by intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

For the pendency of the appeal, a rating of 60 percent is warranted.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claims on appeal, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in August 2009, March 2010, May 2012, and November 2015.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Legal Criteria for Asthma Disability

Asthma is ordinarily evaluated under Diagnostic Code (DC) 6602.  See 38 C.F.R. § 4.97.  This diagnostic code affords only two ratings in excess of 30 percent.  

A 60 percent evaluation is assigned when pulmonary function testing (PFT) finds FEV-1 of 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent. A rating of 60 percent may also be assigned if a Veteran's asthma requires at least monthly visits to a physician for care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent evaluation is assigned when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, the Veteran experiences more than one attack per week with episodes of respiratory failure, or the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  See 38 C.F.R. § 4.97, DC 6602.

Regarding the use of pulmonary function tests (PFTs) for rating purposes, the rating schedule indicates that post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator PFTs should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).

Facts

In the present case, the Veteran has been service connected for asthma.  The Veteran contends that he is entitled to a rating in excess of 30 percent.  For the reasons discussed herein, the Board concludes that a higher rating of 60 percent, but no greater, is warranted for the pendency of the appeal.  

A December 2008 private treatment notes treatment for acute exacerbation of asthma with treatment to include Nasonex nose spray twice daily, Symbecert inhaler twice daily, Xopenex rescue inhaler as needed, Xyzal as needed, Sudafed as needed, Flovent inhaler three times daily, and Prednisone 10 mg tablet "31 x day."  

A different December 2008 private treatment record notes Simbicort 160 twice daily and Prednisone 10 mg tablets 3 tablets every day for 3 weeks.  Follow-up was in two weeks for immunotherapy, otherwise 3 weeks or as needed.  Pulmonary function testing was conducted, finding post FEV-1 of 94 percent and pre FEV-1 of 92 percent.

Private treatment records dating January 2009 lists current medications as Xopenex inhaler as needed, Symbicort 160 twice daily, Nasonex twice daily, Xyzal daily, Sudafed twice daily, Patanase twice daily, Flovent three times daily.  Follow-up was as needed or in 12 weeks.

The Veteran appeared for a VA examination in August 2009.  The Veteran described symptoms of cough with purulent sputum and shortness of breath.  He reported worsening symptoms every two to three months and experiencing asthma attacks yearly.  He stated that he needs to visit a physician to control the attacks up to 5 times yearly.  Medications included Flovent inhaler daily and Xponex as needed.  He stated use of Albuterol, Nasonex, and the use of steroids during flare-ups.  Chest x-ray was within normal limits.  Pulmonary testing reflected pre and post bronchodilator testing for FEV-1 at 94 and 102 percent predicted values, respectively.  Pre and post FEV-1/FVC predicted percentage values were both 88.  The examiner noted no discrepancy between the PFT findings and the clinical examination.  

In a February 2010 statement, the Veteran reported constant coughing and drainage.

The Veteran appeared for a VA examination in March 2010.  The Veteran reported coughing up blood, coughing with purulent sputum, loss of voice, and shortness of breath.  He reporting coughing blood was a rare occurrence and usually caused by sinus infection drainage.  He reported asthma attacks months and visits to a physician to control the attacks as often as 10 times yearly.  His treatment includes Albuterol weekly, Flovent daily, and Xopenex daily.  Pulmonary testing reflected pre and post bronchodilator testing for FEV-1 at 104 and 105 percent predicted values, respectively.  The examiner noted no discrepancy between the PFT findings and the clinical examination.  A chest x-ray revealed minimal perihilar interstitial opacities due to reactive airway disease.  

The record contains several statements dating from 2010 by the Veteran's mother, spouse, co-workers, friends and family, in which they recount symptoms of wheezing, coughing, shortness of breath, loss of voice, constant blowing of nose, severe congestion and spitting mucous.

In an October 2010 statement, the Veteran stated that he needs to take Prednisone every 3-4 months.  He stated that he suffers side effects due to the Prednisone and he dislikes having to take it.  The Veteran testified as well during the Board hearing to regular use of Prednisone as a systemic medication.

The Veteran appeared for a May 2012 VA examination.  The examiner stated that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medication.  The examiner notes Prednisone taken 3-4 weeks yearly.  The examiner stated that the Veteran visited the physician for exacerbations three to four times yearly.

January 2013 VA treatment records from the Atlanta, Georgia VAMC support use of Prednisone after the Veteran was wheezing up green mucus.

The Veteran appeared for a VA examination in November 2015.  The examiner noted that the Veteran takes Albuterol, Asmanex and Formoterol twice daily.  The examiner stated that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medication.  Post-bronchodilator testing was not completed because pre-bronchodiltator results were noted as normal.  Pre-bronchodilator results were FVC 100 percent predicted, FEV-1 106 percent predicted, FEV-1/FVC 84 percent predicted, and DLCO 83 percent predicted.

Analysis

Giving the Veteran the benefit of the doubt, the Board finds a 60 percent rating warranted on the basis of intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

Prednisone is a corticosteroid.  See Prednisone and Other Corticosteroids, at http://www.mayoclinic.org/steroids/art-20045692; Prednisone, http://www.webmd.com/drugs/2/drug-6007-9383/prednisone-oral/prednisone-oral/details; Prednisone, https://www.nlm.nih.gov/medlineplus/druginfo/meds/a601102.html. 

The record supports that the Veteran has consistently used Prednisone to treat his asthma.  December 2008 treatment notes prescribe Prednisone 10 mg tablet "31 x day" and Prednisone 10 mg tablets 3 tablets every day for 3 weeks.  During the August 2009 VA examination, the Veteran reported worsening symptoms every two to three months and use of steroids during flare-ups.  In an October 2010 statement, the Veteran stated that he needs to take Prednisone every 3-4 months.  He stated that he suffers side effects due to the Prednisone and he dislikes having to take it.  The Veteran testified as well during the Board hearing to regular use of Prednisone as a systemic medication.

The May 2012 examiner stated that the Veteran's respiratory condition does not require the use of oral or parenteral corticosteroid medication.  However, the examiner noted Prednisone is taken 3-4 weeks yearly.  January 2013 VA treatment records from the Atlanta, Georgia VAMC support that the Veteran requested Prednisone after the Veteran was wheezing up green mucus and subsequently hospitalized.

The Board notes that the May 2012 and November 2015 VA examiners stated that the Veteran does not require the use of oral or parenteral corticosteroid medication.  However giving the Veteran the benefit of the doubt, and upon review of the record and consideration of the Veteran's statements, the Board finds that the evidence in balance supports that he does require the use of intermittent, systemic oral or parenteral corticosteroid medication three times yearly.

The record does not support that at any point during the pendency of the appeal the Veteran's FEV-1 was less than 40 percent predicted, FEV-1/FVC was less than 40 percent, the Veteran experienced more than one attack per week with episodes of respiratory failure, or the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  The Veteran has explicitly denied experiencing respiratory failure during his VA examinations and has stated that he only requires use of Prednisone during flare-ups, which do not occur daily.  This is consistent with the lack of reference to Prednisone use during the May 2012 and November 2015 VA examinations.  The Board has considered that the record also contains reference to the use of Symbicort, which is also a steroid.  However, Symbicort is an inhaled steroid and not an oral or parenteral steroid as required under the rating criteria.  For these reasons, a 100 percent rating is not warranted.

Accordingly, the preponderance of the evidence is for a rating of 60 percent, but no more, for the Veteran's service-connected asthma.  This decision is in accordance with giving the Veteran the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected asthma disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's asthma disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has reported symptoms of coughing, wheezing, and loss of voice which disrupt his ability to sleep, exercise, and communicate effectively.  The Board finds that the rating as stated contemplates fully the Veteran's symptoms and disability level.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected asthma disability.  The record supports that while the Veteran's symptoms can negatively impact his employment by rendering him unable to effectively communicate at times during his current software sales work, he remains gainfully employed.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

Entitlement to an initial compensable rating of 60 percent for asthma is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


